Citation Nr: 0404032	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung disability, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Navy from December 
1968 to February 1970.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
March 2001 and again in April 2003.  The veteran testified at 
a Board hearing in July 2003.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from asbestosis.

2.  The veteran's current chronic obstructive pulmonary 
disease was not manifested during his active duty service or 
for many years after service, nor is his current chronic 
obstructive pulmonary disease otherwise related to service. 


CONCLUSION OF LAW

Chronic lung disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board notes that the August 1998 rating decision preceded 
the passage of the VCAA.  Since the act had not yet passed in 
1998, it was not possible for the RO to notify the veteran of 
his rights under the VCAA before the RO's decision as 
anticipated by a recent court case.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The RO, 
however, has notified the veteran to the extent possible of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for asbestosis 
as a result of asbestos exposure.  Specifically, a July 2001 
RO letter and the July 2002 supplemental statement of the 
case informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the July 2001 RO letter, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA 
examinations, VA clinical reports, and private medical 
records.  The Board notes that the RO attempted to obtain the 
veteran's service medical records but that no records were on 
file.  As the record shows that the veteran has been afforded 
a VA examination with etiology opinion in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The RO twice attempted to obtain records from the 
Maritime Asbestosis Legal Clinic in 2001, however, the RO 
never received a response.  The record does include a 1997 
letter from that organization with a September 1995 doctor's 
letter enclosed.  The veteran specifically indicated in July 
2001 that he was unaware of any source of evidence relevant 
to the claim other than that which was already identified.  
Under these circumstances, no further action is necessary to 
assist the appellant with the claim.

Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's essential contention is that he suffers from 
asbestosis due to asbestos exposure in the Navy.  The Board 
acknowledges his active duty service with the Navy.  The 
Board also notes that some guidelines for compensation claims 
based on asbestos exposure were published in DVB Circular 21-
88-8, dated May 11, 1988.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997). 

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease, that an 
asbestos-related disease can develop from brief exposure to 
asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  M21-1, Part VI, 
7.21(b), p. 7- IV- 3 (January 31, 1997). 

More recently the United States Court of Appeals for Veterans 
Claims (Court) has held that "neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000. 

After reviewing the record, however, the Board is compelled 
to conclude that there is no current medical diagnosis of 
asbestosis.  The veteran has provided a September 1995 
doctor's letter that states that a chest X-ray showed 
bilateral pleural thickening which was consistent with 
pleural asbestosis.  However, a June 1995 radiological 
examination was interpreted as showing findings compatible 
with chronic obstructive pulmonary disease.  Further, 
subsequent x-rays and VA examination have shown that the 
veteran actually suffers from chronic obstructive pulmonary 
disease.  Specifically, VA examination in March 1997 revealed 
that there was no radiological evidence of asbestosis.  The 
examiner found mild chronic obstructive pulmonary disease, 
but found that this condition was secondary to long-standing 
smoking.  Subsequent VA examination in March 1998 included x-
ray studies which showed underlying emphysematous changes, 
but otherwise no active parenchymal disease was noted.  The 
examination diagnosis was history of asbestos exposure.  VA 
clinical records dated in 1999 refer to emphysema.  

The Board notes that the veteran's service medical records 
have not been located.  However, assuming for the sake of 
argument that the veteran was in fact exposed to asbestos 
during service, the medical evidence does not show that he 
suffers from asbestosis.  It is clear from the medical 
evidence that the veteran in fact suffers from chronic 
obstructive pulmonary disease.  There is no showing of any 
continuity of pertinent symptoms since service with regard to 
that disorder to suggest any link to service.  In fact, a 
trained medical examiner has attributed the chronic 
obstructive pulmonary disease to tobacco use, not exposure to 
asbestos.  

The veteran claims he currently has asbestosis but the 
veteran is not a medical doctor and cannot make a diagnosis.  
The resolution of issues which involve medical knowledge, 
such as the diagnosis of disability and determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).        

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  While he does 
currently suffer chronic lung disability, such disability is 
not related to his active duty service or to any exposure to 
asbestos during service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



